Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2022

                                      No. 04-22-00387-CR

                   EX PARTE Franklin Jose VELASQUEZ MARTINEZ,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10369CR
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER
       On October 28, 2022, appellant filed an unopposed motion requesting an extension of
time to file appellant’s reply brief. Appellant alternatively requests either (1) 45 days from the
October 30, 2022 due date or (2) thirty days after this court renders its decision in Ex Parte
Dominguez-Ortiz, No. 04-22-00260-CR. Appellant’s request for a 45-day extension is
GRANTED. Appellant’s reply brief is due no later than December 14, 2022.

       The motion seeks additional guidance on briefing in this matter. Briefs should be filed in
compliance with the Texas Rules of Appellate Procedure. Texas Rule of Appellate Procedure 9.7
expressly limits adoption by reference to documents filed “in the same case.” Therefore,
appellant’s reply brief should fully brief all arguments relevant to the facts of this case.

       It is so ORDERED November 2, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT